Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 3,
2015.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-15-00793-CV


       RANDY HUGHES, BECKY HUGHES, DILLION HUGHES, RB
   INVESTMENTS, VISION UP LLC AND RE BOLD INVESTMENTS, LLC,
                           Appellants

                                          V.

BROC D. SPEDALE, IND. AND IN THE RIGHT OF VISION UP, LLC, Appellees

                 On Appeal from the 506th Judicial District Court
                             Waller County, Texas
                      Trial Court Cause No. 13-12-22278


                     MEMORANDUM                   OPINION

      This is an appeal from a judgment signed August 20, 2015. On November 23,
2015, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.